Citation Nr: 1516217	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO. 11-17 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals hammertoe arthroplasty and tenostomy, second metatarsal of second digit of left foot and closing wedge osteotomy, left foot with scar.

2. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals hammertoe arthroplasty and tenostomy, second metatarsal of second digit of left foot and closing wedge osteotomy, left foot with scar.

3. Entitlement to service connection for a low back disorder to include as secondary to service-connected residuals hammertoe arthroplasty and tenostomy, second metatarsal of second digit of left foot and closing wedge osteotomy, left foot with scar.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to January 1958, and from June 1958 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims folder. 

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future review of this appellant's case should consider the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1. An unappealed September 1976 rating decision denied service connection for a right knee disorder based on a finding that there was no evidence of a right knee disorder in service, no evidence that right knee arthritis manifested to a compensable degree within one year of separation from service, and no diagnosis of a right knee disorder.

2. The evidence received since the September 1976 rating decision is not cumulative or redundant, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

3. The probative evidence of record establishes that the Veteran's right knee disorder manifested many years after service and is not related to any incident of active duty service.

4. The probative evidence of record establishes that the Veteran's left knee disorder manifested many years after service and is not related to any incident of active duty service.

5. The probative evidence of record establishes that the Veteran's low back disorder manifested many years after service and is not related to any incident of active duty service.


CONCLUSIONS OF LAW

1. The September 1976 rating decision that denied entitlement to service connection for a right knee disorder is final. 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. 
§ 20.1100 (2014).

2. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals hammertoe arthroplasty and tenostomy, second metatarsal of second digit of left foot and closing wedge osteotomy, left foot with scar, has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria to establish service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

4. The criteria to establish service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

5. The criteria to establish service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim. Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (Secretary). See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008). Thus, any error related to this element is harmless.

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, as well as the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant. The duty to notify requires, in the context of an application to reopen a previously denied claim, that the Secretary examine the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

A letter dated in November 2008 satisfied the requirements of the VCAA by informing the Veteran of the types of evidence needed in order to substantiate his underlying service connection claims on both a direct and secondary basis, as well as the fact that new and material evidence was needed to reopen the right knee claim. The letter also informed him of the specific reasons and bases for the original denial of his claim. 

VA's duty to assist has been satisfied. The claims file contains the Veteran's service treatment records and post service VA treatment records. Additionally, the claims file contains the Veteran's statements in support of his claims. The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he reported were relevant to the claims that have not already been obtained and associated with the record. Moreover, with regard to the claim for service connection for a right knee disorder, VA does not have a duty to provide a VA examination if a claim is not reopened. See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d at 1355-57 (Fed. Cir. 2003).

An examination is not warranted for the Veteran's claims, as there is no competent lay or medical evidence to suggest that he developed these disorders during service or to a compensable degree within one year of separation from service. In addition, there has been no competent evidence presented attributing the Veteran's right knee osteoarthritis and lumbar spine degenerative disc disease to any incident of active duty service or to his service-connected residuals hammertoe arthroplasty and tenostomy, second metatarsal of second digit of left foot and closing wedge osteotomy, left foot with scar. The Court has held that, in similar circumstances, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion. Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  

There are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon. See Charles v. Principi, 16 Vet. App. 370 (2002). For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon. 

As will be discussed in greater detail below, there is no evidence that the Veteran complained of, sought treatment for, or was diagnosed with a right knee disorder until 2004, nearly 30 years after service. He was not found to have a low back disorder until approximately 2008. Further, the Veteran, as a layperson, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as attributing degenerative, age-related diseases to another service-connected disability. Accordingly, the Board finds that an opinion is not warranted under the criteria set forth in McLendon. See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

As noted above, in January 2015, the Veteran was afforded a Board hearing. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The Board finds that the hearing generally was held in compliance with the provisions of Bryant. Further, a review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on the evidence and elements necessary to substantiate the claim. Thus, in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014). See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010).


Analyses

New and material evidence application

The Veteran is seeking to reopen a previously-denied claim of entitlement to service connection for a right knee disorder - either on a direct basis, or, as he is now claiming, as secondary to his service-connected residuals hammertoe arthroplasty and tenostomy, second metatarsal of second digit of left foot and closing wedge osteotomy, left foot with scar. In order to do so, the Veteran must submit new and material evidence as that term is defined by law. The Veteran has not done so, and the appeal will be denied.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The law provides that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  
Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).

Under the law, however, a congenital or developmental defect is generally not a condition for which service connection may be granted, inasmuch as it is deemed to have preceded any period of military service. See 38 C.F.R. 
§ 3.303(c) (2014).

However as here, a finally decided claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998). "New" evidence means evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).

The law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis. See Evans v. Browns, 9 Vet. App. 273 (1996). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 
3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the AOJ's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108 , 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

As noted above, in its September 1976 rating decision, the RO determined, based on a VA examination, that the Veteran did not have a right knee disorder. The Veteran did not appeal his claim within the period prescribed by law. As such, the decision is not subject to revision except upon the receipt of new and material evidence. 
38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156. 

Evidence received since the September 1976 rating decision includes new VA treatment records, which show that the Veteran was diagnosed with right knee arthritis until August 2004; a 2008 right knee x-ray confirmed the diagnosis. There are subsequent treatment reports showing that the Veteran has been treated with steroid injections. Also of record are multiple written statements from the Veteran in support of his claim, including the Board hearing transcript.

The VA treatment records are new because they were not of record at the time of the September 1976 rating decision. Because the Veteran has been diagnosed with a right knee disorder, the record contains substantiation of one element of service connection which was absent in 1976. The evidence is therefore both new and material and the claim is reopened. 

Service connection for a right knee disorder

While the record shows that the Veteran now has a right knee disorder, the preponderance of the evidence is against a finding that the disorder was caused by military service or by the service-connected disorders and the reopened claim will be denied.

Further, to the extent that the record indicates continuing medical treatment of the right knee disorder, the evidence is not probative to the question of the cause of a disorder. See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

Various treating physicians throughout the record have reported the Veteran's account of having chronic right knee pain since 1976. However, there is no competent medical evidence (i.e., from medically trained professionals) that has indicated such a connection.

As to the Veteran's personal statements in support of his claim (including statements made during his Board hearing of having sustained a right knee injury during active duty service), while they are new, they are not material because they are essentially a restatement of his contentions at the time of the September 1976 rating decision. They neither raise a reasonable possibility of substantiating the claims, nor relate to an unestablished fact necessary to substantiate the claim.

The Board thus concludes that although the evidence received since the September 1976 rating decision is new, because it does not raise a reasonably possibility of substantiating the Veteran's claim, it does not constitute new and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disorder.

Service connection for a left knee disorder 
 
The Veteran has claimed that his left knee is the result of performing heavy lifting while working in the supply room during service. Alternatively, he states that it is secondary to his service-connected residuals hammertoe arthroplasty and tenostomy, second metatarsal of second digit of left foot and closing wedge osteotomy, left foot with scar.

Review of the Veteran's service treatment records reveals no complaints of, treatment for, or a diagnosis of a left knee injury or chronic disorder. Throughout his 20 years of military service, his periodic and separation/reenlistment examinations showed normal findings for the lower extremities.

Post-service treatment records show that, during the Veteran's August 1976 VA examination pursuant to his claim of entitlement to service connection for a right knee disorder, there was no evidence of the existence of a left knee disability, including no report from the Veteran that he was experiencing left knee problems. Service connection for left knee arthritis on a presumptive basis is not for application.

Treatment reports of record show that the Veteran was not found to have a left knee disorder until approximately August 2004, when he was seen at the VA Medical Center (VAMC) for complaints of right and left knee pain. The assessment was prior degenerative joint disease-related left knee pain (although, there is no indication that an x-ray was taken). Subsequent treatment reports show that he underwent treatment with steroid injections. A June 2014 left knee x-ray revealed a findings of mild, tricompartmental osteoarthritis. However, there is no indication in the VA treatment notes that any treating clinician ever attributed that Veteran's left knee disability to any incident of military service or a service-connected disability, to include his left foot residuals hammertoe arthroplasty and tenostomy. 

The preponderance of the probative evidence is against the claim for service connection for a left knee disorder on a direct, presumptive or secondary basis. As noted above, in order to establish direct service connection, there must be competent medical evidence of a current disability, a disease or injury in service, and competent medical evidence linking the claimed in-service disease or injury to the current disability. Here, as noted above, there has been no medical evidence presented to show that the Veteran sustained a left knee injury during service, or has a current left knee disorder that has been linked by competent medical evidence to an incident of service. In addition, there is no evidence that shows that the Veteran was diagnosed with arthritis of the left knee to a compensable degree within one year of service, or that his current left knee arthritis has been linked by competent medical evidence to a service-connected disability, to include his left foot disorder.

There is no evidence that the Veteran was treated for a left knee condition until some 28 years after service. The Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Here, the amount of time that passed following service without any documented complaint or treatment for a left knee disorder is evidence that weighs against the claim on a direct basis.

In addition to the medical evidence, the Board has also considered the Veteran's personal statements in support of his claim. As noted, the Veteran is competent to describe symptoms but not express an opinion as to etiology of a disorder. See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Accordingly, the Board concludes that the probative evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals hammertoe arthroplasty and tenostomy, second metatarsal of second digit of left foot and closing wedge osteotomy, left foot with scar. In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule. However, as there is not an approximate balance of evidence, that rule is not applicable. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Service connection for a low back disorder

Like his left knee disorder, the Veteran claims that he sustained a low back injury during service while working in the supply room. He alternatively avers that he has a low back disability as a result of his service-connected residuals hammertoe arthroplasty and tenostomy, second metatarsal of second digit of left foot and closing wedge osteotomy, left foot with scar.

The Veteran's service treatment records show no complaints of, treatment for, or a diagnosis of a low back injury or chronic disorder. Throughout his 20 years of military service, his periodic and separation/reenlistment examinations revealed normal findings for the spine, and he did not report any back problems on his medical history reports.

Post-service treatment records show that, during the Veteran's August 1976 VA examination pursuant to his claim of entitlement to service connection for a right knee disorder, he neither complained of, nor was diagnosed with a low back disorder. Service connection for lumbar spine arthritis on a presumptive basis is not for application.

VA treatment reports show that the Veteran was not diagnosed with a low back disorder until approximately 2008, when a November 2008 "problem list" showed that he had chronic back pain. Although he then reported experiencing chronic back pain since 1976, as noted above, his August 1976 VA examination revealed no evidence of a low back disorder. 

The preponderance of the evidence is against the claim of entitlement to service connection for a back disorder either on a direct, presumptive or secondary basis. As noted above, there has been no medical evidence presented to show that the Veteran sustained a low back injury during service, or has a current low back disorder that has been linked by competent medical evidence to an incident of service. In addition, there is no evidence that shows that the Veteran was diagnosed with arthritis of the low back to a compensable degree within one year of service, or that his current lumbar degenerative joint disease has been linked by competent medical evidence to a service-connected disability, to include his left foot disorder.

Moreover, as noted above, there is no evidence that the Veteran was treated for, or diagnosed with a low back disorder until approximately 2008, 33 years after military service. The amount of time that passed following service without any documented complaint or treatment for a low back disorder is evidence that weighs against the claim on a direct basis. See Maxson v. Gober, supra. 

In addition to the medical evidence, the Board has also considered the Veteran's personal statements in support of his claim. As noted, the Veteran is competent to report symptoms, but not express an opinion as to the cause of a disorder. 

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder. 
ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened. 

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a low back disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


